Citation Nr: 1416287	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from May 1999 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for a low back disability (listed as osteoarthritis of the lumbar spine), to include as secondary to a service-connected right knee disability.  

The case was later transferred to the St. Petersburg, Florida, Regional Office (RO).

In May 2012, the Board remanded the issue of entitlement to service connection for further development.  

As noted in the previous May 2012 Board remand, the issue of entitlement to service connection for a facial scar and/or disfigurement of the nose has been raised by the record.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The issue has been recharacterized to comport with the evidence of record.  


FINDING OF FACT

The Veteran's current low back disability began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by the Veteran's service-connected right and left knee disabilities.  






CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

March 2005, April 2005, and July 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).   The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).   An examination for the VA (performed by QTC Medical Services) was conducted in December 2005, with a February 2006 addendum.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).   

Following a May 2012 Board remand, VA attempted to schedule the Veteran for further VA examinations in relation to this claim; however, he failed to report for the examinations.  See 38 C.F.R. § 3.655; See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, pursuant to the May 2012 remand, the Veteran was also requested, on at least two occasions, to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that treatment records pertaining to the Veteran's low back disability since 2002 could be obtained.  The Veteran did not respond to any of those requests.  See Wood, supra.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service-connected for right and left knee disabilities, headaches, and for residuals of a broken nose.  

The Veteran contends that his low back disability is related to his service-connected right and left knee disabilities.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any low back problems.  Such records do show treatment for a right knee disability.  

The first, and only, post service evidence of record of a low back disability is in December 2005.  

A December 2005 general medical examination for the VA (performed by QTC Medical Services) noted that the Veteran reported that he had suffered pain in his lower back for two years.  He stated that the pain occurred two times per week and that it would last for a day on each occasion.  The Veteran indicated that the pain was localized, and that it was also aching and sharp in nature.  He maintained that the pain could be elicited with physical activity.  He reported that, at the time of the pain, he could function without medication and that it did not cause incapacitation.  It was noted that the Veteran's functional impairment was difficulty with back movement due to pain.  The diagnoses included mild osteoarthritis of the lumbar spine, with right lower extremity radiculopathy.  The examiner reported that the subjective factors were pain on activity.  The examiner indicated that the objective factors included an abnormal X-ray of the lumbar spine, as well as evidence of reduced range of motion; tenderness; pain; positive, right, straight leg raising; and limping on the right leg.  

In a February 2006 addendum to the December 2005 general medical examination for the VA (performed by QTC Medical Services), the examiner commented that the Veteran's low back disability was, most likely, not related to his right knee disability.  

Following a Board remand in May 2012, the Veteran was scheduled for VA spine examinations in October 2012, January 2013, and March 2013 in order to determine the nature, extent, onset date, and etiology of his claimed low back disability.  The examiner was to indicate whether it was at least as likely as not that any current lumbar spine pathology had its onset during the Veteran's period of military service.  The examiner was also to opine as to whether any portion of the Veteran's current claimed low back pathology was causally or etiologically related to any of his service-connected disabilities, to include his service-connected right knee and left knee disabilities, on the basis of aggravation.  The Veteran failed to report for the scheduled VA spine examinations.  

The Veteran's representative has indicated that the Veteran's address was modified in June 2012, and that such raised a question of proper notification for the examinations.  However, in September 2012, at the most recent address of record, the Veteran was notified that the nearest VA medical facility had been requested to schedule him for a VA examination in connection with his claim.  Additionally, January 2013 and February 2013 examination request forms specifically indicate that the Veteran's address should be verified, and both forms listed the most current address of record.  The Veteran did not report for subsequently scheduled examinations in January 2013 and March 2013, respectively.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655

Additionally, the record indicates that the Veteran failed to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, which were sent to him in May 2012 and June 2012, so that treatment information pertaining to his claimed low back disability since 2002 could be obtained.  
The duty to assist is not a "one-way street."  If a claimant wishes help, he "cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the Veteran failed to appear for the scheduled VA examinations, and failed to provide the necessary authorizations, the claim will be adjudicated based on the evidence of record.  

The probative medical evidence does not suggest that the Veteran's current low back disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his current low back disability began years after his period of service, without relationship to any incident of service.  Additionally, the probative medical evidence fails to indicate that the Veteran's current low back disability was caused or worsened by his service-connected right and left knee disabilities.  

The Veteran has asserted that his claimed low disability is related to his service-connected right and left knee disabilities.  Although the Veteran is competent to report that he had low back symptoms during service or since service, he is not competent to diagnose his claimed low back disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Similarly, the Veteran is not competent to provide a medical nexus, and his lay assertions do not constitute probative evidence as to either a diagnosis or a nexus.  A medical opinion from a medical professional has not related any low back disability to the Veteran's period of service, or to his service-connected right and left knee disabilities.  

The preponderance of the evidence is against the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

Service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


